Case: 19-2117   Document: 47     Page: 1   Filed: 05/05/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                CIENA CORPORATION,
                      Appellant

                            v.

                OYSTER OPTICS, LLC,
                      Appellee

     ANDREI IANCU, UNDER SECRETARY OF
   COMMERCE FOR INTELLECTUAL PROPERTY
    AND DIRECTOR OF THE UNITED STATES
      PATENT AND TRADEMARK OFFICE,
                    Intervenor
              _____________________

                       2019-2117
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00070.
                  ______________________

                     ON MOTION
                 ______________________

   Before MOORE, O’MALLEY, and STOLL, Circuit Judges.
 PER CURIAM.
Case: 19-2117    Document: 47      Page: 2    Filed: 05/05/2020




 2                  CIENA CORPORATION v. OYSTER OPTICS, LLC




                        ORDER
     The Director of the United States Patent and Trade-
 mark Office requests to reissue the court’s nonprecedential
 order, dated January 28, 2020, as precedential.
     Upon consideration thereof,
     IT IS ORDERED THAT:
     The request is granted. The precedential order issues
 concurrently herewith.


                                   FOR THE COURT

          May 5, 2020              /s/ Peter R. Marksteiner
            Date                   Peter R. Marksteiner
                                   Clerk of Court